DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.
Claims 1, 3, 5 and 6 have been amended.  Claims 1, 3-8, 11, 12, 15 and 16 are currently pending and under examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

 Claim Rejections - 35 USC § 103
Claims 1, 4-8, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (WO 2014/205802), as evidenced by EP 2143760, Cabot (Plasblak UN2014 Black Masterbatch, 3/2016, 2 pages) and SK Corporation (MSDS of Yuplene B391G, 2019, 3 pages), (Product Data Sheet of Yuplene B391G, 2019, 1 page) and Yao Suliao (B291G/Korea SK, Yao Suliao, 8/2017, 2 pages), in view of Rummens (US 2015/0027516) and/or Chou (US 2015/0311370), and further in view of CN 104693604.  For convenience, the machine translated English language equivalent will be cited below.
Wu exemplifies compositions comprising the following:

    PNG
    media_image1.png
    267
    331
    media_image1.png
    Greyscale
 
where Invention Ex. 1 comprises the following:
40 wt% SK B391G is a propylene impact copolymer for injection molding, which meets applicants’ (i) polymer of propylene;
20 wt% FR System 50A-2 is a mixture of ammonium polyphosphate and pentaerythritol, where ammonium polyphosphate meets applicants’ (ii) inorganic derivative of phosphor;
10 w% ENGAGE 8200 is an ethylene/1-octene elastomer, which meets applicants’ (v) plastomer; 
4 wt% PLASBLAK UN2014 (carbon black filled polyethylene masterbatch), which as evidenced by Cabot comprises 50 wt% carbon black and 50% polymer; 
0.2 wt% Irganox 1010 (pentaerythritol tetrakis(3-(3,5-di-tertbutyl-4-hydroxyphenylpropionate); 
0.05 wt% DPO-BSA/1010 (4,4’-oxybisbenzenesulfonyl azide and Irganox 1010; 
0.7 wt% DSTDP (distearylthiodipropionate, stearyl 3,3-thiopropionate; 
0.3 wt% Cyasorb UV-3529 (UV stabilizer); 
25 wt% Long glass fiber, which meets applicants’ (iii) filler.

3.25 wt% total of the carbon black from the masterbatch, Irganox 1010, DPO-BSA/1010, DSTDP and Cyasorb UV-3529 meet applicants’ (iv) additive(s) other than the flame retardant product (ii).
The 2 wt% of polyethylene from the carbon black filled polyethylene masterbatch meet applicants’ (vi) further polymer(s) in claim 5.
Wu teaches the impact-modified polypropylene as comprising two major components: component A, an isotactic propylene homopolymer and component B, which is a copolymer of propylene and ethylene (p. 8, [0059] to p. 9, [0061]).  
“It is known that impact strength of polypropylene can be improved by dispersing a rubber phase within the polymer matrix, thereby obtaining a heterophasic polypropylene composition.  Such a material is also called “impact-modified polypropylene”.”, as evidenced by EP ‘760.
SK B391G has a melting point of 150-170ºC, as evidenced by the MSDS; a Vicat softening temperature of 150ºC, a flexural modulus of 13,000 kg/cm2 (or 1275 MPa) and a HDT of 110ºC, as evidenced by the Product Data Sheet; and a MFR2 of 8 g/10 min, as evidenced by Yao Suliao.

Wu teaches that the composition can comprise (A) 10-80 wt% thermoplastic polymer, (B) 10-55 wt% of a reinforcing element, (C) 1-30 wt% of a flame retardant, (D) 1-20 wt% impact modifier, (E) 0.001-0.5 wt% coupling agent and (F) one or more additives (p. 7, [0055]).
Modifying Example 1 of Wu to comprise less than 20 wt% flame retardant, such as anywhere between 1-30 wt% flame retardant, and to comprise less than 25 wt% long glass fiber, such as anywhere between 10-55 wt%, is prima facie obvious, as these modifications are clearly suggested by the teachings of Wu.

Wu teaches preparing a photovoltaic module characterized by a frame or rack comprising a back sheet prepared from the above composition, where the frame is integrated with a structural plastic backsheet (p. 19, [0097], p. 25, [0119], p. 26, [00121] and p. 31, [00139]), disclosing the following (p. 25, [0119]):

    PNG
    media_image2.png
    76
    613
    media_image2.png
    Greyscale
 
		However, Wu does not teach the thickness of the backsheet.
	Rummens teaches backsheet and photovoltaic modules, teaching the following:
“A man skilled in the art knows that a backsheet needs to have a thickness of typically 300 μm to allow modules to qualify for a system voltage of 1000 Volt, a common requirement.” (p. 6, [0126]).
“The total thickness of a backsheet is typically between 100 and 500 μm.” (p. 7, [0139])
Chou teaches the following:
“For use as a backsheet in a photovoltaic module, the thickness of the sheet is desirably 8 to 20 mils (200 to 500 microns).” (p. 8, [0110])
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the frame or rack with the integrated backsheet of Wu to a thickness of between 100-500 micron (or 0.1 to 0.5 mm), as Rummens and Chou teach that these are typical and necessary thicknesses of a backsheet used in the art for preparing a photovoltaic module.

Wu does not teach the claimed metal salt of phosphinic acid.
CN ‘604 teaches that the use of traditional intumescent flame retardants, such as ammonium polyphosphate (APP), have disadvantages when used in glass fiber reinforced polypropylene, teaching that they do not have a high flame retardant efficiency, there are serious water slippage problems during extrusion processing, and the thermal stability of APP is not high enough resulting in a large amount of ammonia gas being released during processing, which is environmentally unsafe (p. 2, [0005]).  CN ‘604 teaches that these disadvantages can be overcome by using a combination of a melamine phosphate and in inorganic hypophosphite, preferably aluminum hypophosphite (p. 3, [0020]), while still meeting a UL-94 rating of V0 at 1.6 mm (p. 6, [0036]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a combination of melamine phosphate and aluminum hypophosphite as the intumescent flame retardant of Wu, as Wu does not particularly limit the type or combination of intumescent flame retardants, and CN ‘604 teaches that the use thereof is beneficial over the use of ammonium polyphosphate, in that it does not release harmful ammonia gas, has good flame retardancy, maintains the mechanical properties, avoids water slipping during processing and the amount of water needed to be stripped is small (p. 12, [0073]).
Note aluminum hypophosphite, taught by CN ‘604, can also be described as an aluminum salt of hypophosphorous acid, which is also known in the art as phosphinic acid; therefore, CN ‘604 meets the claimed metal/aluminum salt of phosphinic acid.
Wu in view of Rummens and Chou, and further in view of CN ‘604 is prima facie obvious over instant claims 1, 3-6 and 8.
As to claim 7, Wu teaches the tensile strength, the flexural strength and the Izod impact strength of the composition; however, does not disclose the Vicat softening temperature, the flexural modulus, the CLTE or the HDT of the composition, as required by the instant invention; however, consider the following:
2112.01    Composition, Product, and  Apparatus Claims [R-07.2015]
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) 
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 
Additionally, one of ordinary skill in the art would expect a photovoltaic module frame/rack to have a high heat deflection temperature, in order to withstand the high temperatures of the sunlight. 
As to claims 11, 12, 15 and16, Wu teaches preparing a photovoltaic module characterized by a frame or rack prepared from the above composition (p. 19, [0097], p. 23, [00110], p. 26, [00121] and p. 29, [00136]), where the frame comprises an integrated back sheet and four straight side segments joined together. Wu teaches that the lamination process comprises multiple PV module layers to be laminated to an integrated frame and structural backsheet in a single step, where the multiple PV module layers comprise a top transparent polymer or glass layer, an encapsulated layer, and a silicon layer, where the encapsulated layer typically comprises a polymer such as EVA, and after lamination a silicon rubber adhesive is applied to seal the edges (p. 31, [00138]).  Wu teaches that the multiple PV module encapsulant processing includes the step of placing a sheet of material (applicants’ front encapsulation layer element) onto glass (applicants’ protective top layer element), and then placing onto it pre-sorted and connected solar cells (applicants’ photovoltaic layer element), where another layer of sheet encapsulant is then placed on top of this (applicants’ rear encapsulation layer element), followed by a final structural backsheet integrated with a module frame on the back of the solar panel (applicants’ backsheet layer element) (p. 31, [00193]).

Response to Arguments
Applicant’s arguments with respect to the rejection over Wu in view of Chen and Rummens have been considered but are moot because they did not consider the new reference, CN ‘604, as set forth in the Advisory Action mailed April 5, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1768